DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/07/22 has been entered.
 
Summary of Amendments
Claim 1 is amended.
Claims 2-20 have been previously presented.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: In regards to claims 8, 9, 11 and 19, though Loper et al.(US 2015/0206341) teaches determining pose information for a first character (0073 lines 3-12), Loper fails to teach receiving training data that includes a plurality of rendered images and an associated set of control points for each rendered image; and training the machine learning model based on a perceptual loss between one or more images generated by the machine learning model and one or more associated rendered images included in the training data. Therefore, claims 8 and 9 are objected to as being .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Loper et al.(hereinafter “Loper”, US 2015/0206341) in view of Dunstan et al.(hereinafter “Dunstan”, US 2012/0223940) and in further view of Molyneaux et al.(hereinafter “Molyneaux”, US 2013/0342527).
Regarding claim 1, Loper teaches a computer-implemented method for rendering an image that includes at least one character (0075 lines 7-9: “…to animate a 3D model and what is rendered is the visible body surface.” and Fig. 3), the method comprising: 
determining, by one or more computing devices (Fig. 2: 100), pose information for a first character based on a control signal (0073 lines 3-12: “…providing a parametric three-dimensional body model, which allows shape and pose variations…and applying the same for providing 3D coordinate marker signals for capturing shape and pose of the body…“); and 
generates a rendered image of the first character based on the pose information and the 3D information (0005 lines 4-5: “…learn a model of body shape variation in a fixed pose from 3D training scans. “, 0027 lines 1-4: “…the method the three-dimensional body model is trained by means of a set of scans in a plurality of shapes and poses in order to represent shape…“, 0073 lines 12-16: “…automatically processing the 3D coordinate marker signals in order to provide a personalized three-dimensional body model, based on estimated shape and an estimated pose of the body by means of predicted marker locations.“ and Fig. 3).  However, Loper fails to teach inputting the pose information and three-dimensional (3D) information associated with a 3D model of the first character into a trained machine learning model, wherein the trained machine learning model generates a rendered image. Dunstan teaches inputting the three-dimensional (3D) information associated with a 3D model of the first character, and generates a rendered image (0055 lines 10-12 and Fig. 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pose information of Loper with the rendered 3D character of Dunstan because this modification would improve the realistic animation of a virtual character through rendering the character accurately in various poses to depict the movements and configurations of the character. However, Loper and Dunstan fail to teach inputting the pose information into a trained machine learning model, wherein the trained machine learning model generates a rendered image. Molyneaux teaches inputting the pose information into a trained machine learning model, wherein the trained machine learning model generates a rendered image (0003 lines 9-16 and 0030 lines 5-10). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pose information of Loper and 3D character of Dunstan with the trained machine learning model of Molyneaux because this modification improves the realism of rendered body character pose animation and movements through applying a machine learning model to implement proper intelligent human and pose movements to the rendered character.

Regarding claim 3, Loper teaches wherein further comprises generating at least one of a mask, a normal map, or a depth map associated with the first character (0149 lines 4-7, 0150 lines 1-4 and 0214 lines 3-5). However, Loper fails to teach generating the rendered image of the first character. Dunstan teaches generating the rendered image of the first character (0055 lines 10-12 and Fig. 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pose information of Loper and 3D character of Dunstan with the trained machine learning model of Molyneaux because this modification improves the realism of rendered body character pose animation and movements through applying a machine learning model to implement proper intelligent human and pose movements to the rendered character.
Regarding claim 4, Loper teaches further comprising composing the rendered image of the first character into a scene based on the at least one of the mask, the normal map, or the depth map (0150 lines 1-9 and Fig. 12, in which the 3D positions are mapped from local surface geometry to observed 3D markers).  
Regarding claim 6, Loper teaches wherein the scene comprises a video game scene (0130 lines 1-2).
Regarding claim 10, Loper teaches wherein the control signal comprises a joystick signal or a video signal (0073 lines 3-12, 0133 lines 10-11 and 0135 lines 3-7, in which a pose based surface capture signals may be acquired using video).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Loper in view of Dunstan, in further view of Molyneaux, and in further view of Sauer et al.(hereinafter “Sauer”, US 2005/0203380).
Regarding claim 5, Loper, Dunstan and Molyneaux fail to teach wherein the scene comprises an augmented reality (AR) scene. Sauer teaches wherein the scene comprises an augmented reality (AR) scene (0026 lines 1-8: “In order to have pose information available for each video frame…During the realtime operation phase of an AR system, poses of both scene cameras (for each video frame) with respect to a patient centered coordinate system need to be estimated…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the character pose information of Loper, the rendered 3D character of Dunstan and the machine learning of Molyneaux with the augmented reality scene provided by Sauer because this modification would enhance the realism of generated 3D character animation through composing both real world scenery and computer generated character pose based animations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Loper in view of Dunstan, in further view of Molyneaux, and in further view of Liu et al.(hereinafter “Liu”, US 2019/0130562).
Regarding claim 7, Loper, Dunstan and Molyneaux fail to teach wherein the trained machine learning model includes a two-dimensional (2D) U-Net architecture configured to incorporate three-dimensional (3D) information. Liu teaches wherein the trained machine learning model includes a two-dimensional (2D) U-Net architecture configured to incorporate three-dimensional (3D) information (0051 lines 1-8: “…2D and 3D U-Nets were trained with the identical architecture and parameters as two base-line comparisons. The 2D U-net is also trained with input having three input channels. The 3D U-Net is trained…“). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the character pose information of Loper, the rendered 3D character of Dunstan and the machine learning of Molyneaux with the trained U-Net architecture of Liu because this modification would improve the improve processing related to rendered three dimensional models through implementing efficient U-Net architectures that provide three dimensional model information.

Response to Arguments
Applicant’s arguments filed 02/07/22 have been fully considered but they are not persuasive. 
In regards to claim 1, the applicant’s arguments state that Molyneaux discloses only providing a set of characteristic metrics that do not include information related to the pose of a subject. However, Molyneaux clearly teaches that the disclosed characteristic metrics are computing using a range of pose information associated with a character model (0030 lines 1-10: “…algorithm computes the virtual body mesh as a function of the characteristic metrics…the algorithm used for this purpose may be an algorithm trained using machine learning. More particularly, the algorithm may be one that has been trained using an actual human model in a range of poses…“). Therefore, the applicant’s arguments in regards to claim 1 are unpersuasive in view of the teachings of Molyneaux.
In regards to claim 1, the applicant’s arguments state that amended claim 1 and all claims dependent thereon are in condition for allowance in view of the cited references. However, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649